Loring, J.
The trustee in bankruptcy seeks to take this case out of the decisions made in Billings v. Marsh, 153 Mass. 311, and Munroe v. Dewey, 176 Mass. 184, because the bankrupt’s equitable life interest in the case at bar was assignable.. There is nothing in the will which forbids the life tenant’s assigning her equitable life interest. It follows that it was assignable. Ames v. Clarke, 106 Mass. 573. Huntress v. Allen, 195 Mass. 226.
It is the contention of the trustee in bankruptcy that, being assignable, the life interest passed to him under § 70 a (5) of the bankrupt act, which provides that all "property which prior to the filing of the petition he [the bankrupt] could by any means have transferred” shall vest in the trustee.
But the immunity of the equitable life interest in the case at bar does not depend upon the kind of property which (by the terms of the bankrupt act) passes to the trustee in bankruptcy. The immunity of the equitable life interest goes farther back. It goes back to the fact that this equitable life interest is not subject to bankruptcy proceedings at all. By the terms of the will creating it the equitable life interest here in question is to be “free from the interference or control of her [the life tenant’s] creditors.” It is immaterial whether the machinery set in motion by the creditors is a bill in equity to reach and apply her equitable interests, or an involuntary petition in bankruptcy to secure all her property legal and equitable. The equitable life estate created by the will here in question is to be “free from the interference or control of her creditors,” and under the doctrine of Broadway National Bank v. Adams, 133 Mass. 170, that direction will be enforced. We have examined all the cases cited by the trustee in bankruptcy and find nothing in them which requires notice.
By the terms of the will “the whole of the net income” is to be “free from the interference or control of her [the life tenant’s] *486creditors.” The whole income, including all arrearages, is to be paid to the life tenant.
No question has arisen requiring the court to instruct the trustee as to the use of the principal to make the income up to $3,000.
A decree must be entered directing the plaintiff to pay to the life tenant the whole income, including all arrearages; and it is

So ordered.